Motions Granted and Order filed October 4, 2016




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00551-CV
                                NO. 14-16-00557-CV
                                     ____________

     IN THE MATTER OF THE MARRIAGE OF LANCE BOWE AND
                        SAMANTHA PERRY


                   On Appeal from the 309th District Court
                            Harris County, Texas
               Trial Court Cause No. 2005-12087 & 2005-12087A

                                       ORDER

      On September 13, 2016, appellant Lance Bowe filed motions to consolidate
these appeals. No opposition has been filed. The motions are GRANTED.

      We order the appeals pending under our appellate case numbers 14-16-00551-
CV and 14-16-00557-CV CONSOLIDATED. Any document filed in these cases
from this point foreword shall bear both appeal numbers. Any clerk’s or reporter’s
record already filed in one case shall be considered to be filed in the other case. It is
appellant’s responsibility to arrange for the filing of any additional clerk’s or
reporter’s records. Appellant’s brief is due by November 3, 2016.

                                    PER CURIAM